Citation Nr: 0949102	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  09-06 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to service connection for an eye disability 
as secondary to a sinus disability.

3.  Entitlement to service connection for bilateral hearing 
loss as secondary to a sinus disability.

4.  Entitlement to service connection for a neck and throat 
disability as secondary to a sinus disability.

5.  Entitlement to service connection for a lung disability 
as secondary to a sinus disability.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a stomach 
disability.

8.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to 
February 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Waco Texas, 
Department of Veterans Affairs (VA).  

The Veteran's substantive appeal, dated in February 2009, 
indicated that he wished to appeal all of the issues listed 
on the statement of the case.  However, the Veteran then 
listed the issues of a sinus condition, a bilateral eye 
condition, bilateral hearing loss and a neck and throat 
condition as the only issues he wished to appeal.  In a June 
2009 letter, the Veteran indicated that he wished to appeal 
all the issues listed in the December 2008 statement of case.  
Therefore, the issues in appellate status are as listed on 
the title page of this decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Competent evidence of a nexus between a sinus disability 
and active military service is not of record.

2.  Competent evidence of a nexus between an eye disability 
and active military service or any service-connected 
disability is not of record.

3.  The Veteran's bilateral hearing loss did not begin in 
service or manifest to a compensable degree within a year 
after service, and competent evidence of a nexus between 
bilateral hearing loss and active military service or any 
service-connected disability is not of record.

4.  Competent evidence of a nexus between a neck and throat 
disability and active military service or any service-
connected disability is not of record.

5.  Competent evidence of a nexus between a lung disability 
and active military service or any service-connected 
disability is not of record.

6.  Competent evidence of a nexus between headaches and 
active military service is not of record.

7.  Competent evidence of a nexus between a stomach 
disability and active military service is not of record.

8.  The Veteran's heart disability did not begin in service 
or manifest to a compensable degree within a year after 
service, and competent evidence of a nexus between a heart 
disability and active military service is not of record. 




CONCLUSIONS OF LAW

1.  A sinus disability was not incurred in or aggravated by 
active service. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  An eye disability was not incurred in or aggravated by 
service, nor was it caused by or proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2009).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor was it caused by or proximately due to a 
service-connected disability, nor may in-service incurrence 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2009).

4.  A neck and throat disability was not incurred in or 
aggravated by service, nor was it caused by or proximately 
due to a service-connected disability.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2009).

5.  A lung disability was not incurred in or aggravated by 
service, nor was it caused by or proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2009).

6.  Headaches were not incurred in or aggravated by active 
service. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

7.  A stomach disability was not incurred in or aggravated by 
active service. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

8.  A heart disability was not incurred in or aggravated by 
active military service, nor may in-service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Where a Veteran had active and continuous military service 
for 90 days or more during a period of war, and a chronic 
disease such as hypertension or diabetes mellitus becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in, or aggravated by, service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis 

The Veteran asserts entitlement to service connection for a 
sinus disability, headaches, a stomach disability and a heart 
disability due to chemical exposure incurred in service.  The 
Veteran also asserts service connection for an eye 
disability, bilateral hearing loss, a neck and throat 
disability and a lung disability as secondary to his sinus 
disability.  As discussed below, the Veteran is not service-
connected for a sinus disability, nor does the evidence 
establish that service connection for a sinus disability is 
warranted.  Secondary service connection may only be granted 
if service connection is already in effect for another 
condition.  See 38 C.F.R. § 3.310 (2009).  As service 
connection is not in effect for any disability, the Veteran's 
claims for service connection on a secondary basis must be 
denied as a matter of law.  These claims will thus be 
considered on a direct basis.  

The Veteran asserts that while stationed at Camp Moffett in 
Great Lakes Illinois during 1944, he underwent introduction 
to chemical warfare.  (See statement by the Veteran dated in 
October 2007.)  The Veteran reported that he entered a 
chamber filled with gas and breathed in a large amount of 
gas, causing him to cough and sneeze.  The sneezes were so 
violent that blood sprayed from his nostrils, he could hardly 
breathe, his heart raced and he had a terrible headache.  The 
Veteran asserts that he was taken to sickbay where he was 
told he had busted blood vessels in his nose.  He asserts 
that throughout his service he was going to sickbay to attend 
to these problems.  

At the outset, no clinical evidence of record demonstrating 
complaints of hearing loss and there is no showing of any 
audiometric testing demonstrating impaired hearing for VA 
purposes under 38 C.F.R. § 3.385.  Accordingly, no current 
disability is shown and the hearing loss claim is denied on 
this basis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Regarding the remaining issues on appeal, the Veteran's 
service treatment records are negative for any mention of 
exposure to chemicals.  The Veteran's induction physical 
dated in January 1944 shows that the Veteran was healthy and 
had no problems with his vision, nose, throat, respiratory 
system, heart, abdomen or head.  A treatment record dated in 
June 1944 shows that tonsillitis, sore throat and headache 
were diagnosed.  The examiner noted that the Veteran's sore 
throat developed the day prior to the examination.  There was 
marked redness of the pharynx and moderate swelling of the 
tonsils.  June, July and December 1945 evaluations revealed 
that the Veteran was examined and found fit for transfer.  
The Veteran's separation examination dated in February 1946 
shows that he was in good health.  His sinuses were normal; 
vision was 20/20; and his cardiovascular system, abdomen, 
heart, lungs and respiratory system were all normal.  A chest 
x-ray was negative.

After service, the Veteran was treated for peptic ulcers in 
July 1952.  
A private record dated in October 1975 indicated that the 
Veteran had no serious eye problems.  Pterygium was 
diagnosed.  This diagnosis, along with presbyopia was noted 
in a December 1977 report.  In May 1981, the Veteran was 
struck in the right eye with a piece of plastic.  A June 1981 
report noted a scar on the right bottom eyelid that appeared 
to have gotten larger.  That same report noted headaches in 
the right front temple.  A December 1983 report showed 
irritated eyes.  Records in January 1986, January 1987 and 
May 1989 reflected complaints of burning eyes.  The Veteran 
was to have laser surgery.  June 1989 private treatment 
records showed treatment for sinus headaches.  In December 
1989 such records showed complaints of allergies affecting 
the eyes.  

Next, April 1998 private medical records showed a history of 
hypertension, heart attack, reflux and glaucoma.  May 1998 
surgical records showed that the Veteran had a parotid lymph 
node, and in June 1998 a left superficial lobe parotidectomy 
with 7th nerve preservation was performed.

VA treatment records showed complaints of coughing yellow 
sputum in March 2004.  The Veteran also complained of 
abdominal pain in June 2004 and August 2004.  Furthermore, 
the Veteran presented with a history of coronary artery 
disease and gastroesophageal reflux.  March 2005 private 
treatment records showed that the Veteran had bilateral laser 
eye surgeries.  In January 2006, a hiatal hernia with reflux 
esophagitis was diagnosed.  Private treatment records dated 
in April 2007 showed that the Veteran had postnasal 
discharge, cough and congestion.  VA treatment records showed 
redness of the Veteran's right eye and dry eyes, with 
diagnoses of glaucoma and cataracts.  

As set forth above, the Veteran's post-service treatment 
records show treatment for 
sinus, throat, headache, eye, and stomach problems, and 
further reflect a history of heart problems.  However, there 
is no basis for an award of service connection for any such 
disorders here.  Again, the Veteran's service treatment 
records are completely absent for complaints or injuries 
regarding the Veteran's claims.  The only complaint during 
service was an isolated instance of tonsillitis, sore throat 
and headache.  Subsequent to this June 1944 notation, the 
Veteran was found fit for duty and his separation examination 
indicated that all his systems were normal.  

The Board acknowledges the Veteran's assertion in July 2008 
that he was not provided a separation physical and that a 
person who was not a doctor simply looked him over and stated 
that he was healthy.  The Board can only rely on the evidence 
of record, which provides a separation examination for the 
Veteran showing him fit for discharge.  

As previously noted, the service treatment records showed no 
chronic disability.  Furthermore, following separation from 
active duty in 1946, there is no showing of treatment for any 
claimed disability until 1952, when peptic ulcer disease was 
treated.  The next documented treatment for any claimed 
disorder is not shown until 1975, when diagnoses referable to 
the eyes were rendered.  Headaches were not manifest in the 
record until 1981.  It is unclear exactly when heart problems 
arose, but the Veteran's medical history is silent as to such 
disability until records dated in 1998.  

As noted above, post-service manifestations of the claimed 
disabilities did not arise until many years, and in some 
cases, many decades, following separation from active 
service.  In this regard, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

It is acknowledged that the Veteran is competent to report 
observable symptoms such as nose bleeds and chronic colds.  
Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
However, in the present case, to the extent that the Veteran 
is claiming continuous sinus, eye, neck, throat, lung, 
headache, stomach, and heart symptomatology since active 
service, he is not found to be credible.  Indeed, no 
recurring symptoms referable to the claimed disorders were 
recorded in service and separation examination was normal.  
Moreover, he did not raise a claim for any of the claimed 
disorders until 2007, over 60 years following discharge.  Had 
he been experiencing continuous symptoms, it is reasonable to 
expect that he would have made such claims many years 
earlier.  Furthermore, regarding the eyes, 1981 records 
demonstrate post-service injury.  

For the foregoing reasons, then, continuity of symptomatology 
for any claimed disorder has not been established, either by 
the clinical record, or by the Veteran's own statements.  

Moreover, no competent evidence of record causally relates 
any current sinus, eye, neck, throat, lung, headache, 
stomach, or heart disorder to active service.

Again, the Veteran has asserted that he was exposed to 
chemicals in service.  In an October 2007 letter, the RO 
informed the Veteran that information regarding exposure to 
chemical gas during service was necessary to support his 
claim.  In an August 2009 statement, the Veteran stated that 
he was never exposed to radiation, but was exposed to 
chemical gas.  He provided no additional information with 
regard to his alleged exposure.  The records contain no 
notations of chemical exposure and no buddy statements were 
included in the Veteran's claims file to support his 
allegations of exposure.

The Veteran himself believes that his claimed disorders are 
causally related to active service.  However, as a layperson, 
he is not competent to render an opinion of etiology, given 
the medical complexity of the issues involved. Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Furthermore, with regard to the Veteran's claims of hearing 
loss and a heart disability, as those disorders were not 
manifest to a compensable degree within a year of his 
separation from service, the presumptive regulations are not 
for application.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Finally, to the extent that the evidence reflects a current 
diagnosis of presbyopia, this is not a disability for VA 
compensation purposes, but rather is a developmental defect.  
38 C.F.R. § 3.303(c).

Accordingly, a preponderance of the evidence is against the 
claims for service connection for a sinus disability, an eye 
disability, hearing loss, a neck and throat disability, a 
lung disability, headaches, a stomach disability and a heart 
disability.  There is no doubt to be resolved.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  The claims are 
denied.

III.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, two notice letters were issued in August and 
October 2007, prior to the initial adjudication of the 
claims.  The letters notified the Veteran of what information 
and evidence must be submitted to substantiate the claims for 
service connection.  The letters also provided the Veteran 
with Dingess notice.  In addition, the August 2007 letter 
informed the Veteran of the requirements of establishing a 
secondary claim for service connection.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the Veteran in the development 
of his claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service treatment records VA treatment 
records and private medical records have been obtained.  

The Board acknowledges that the Veteran was not examined for 
the purpose of addressing his service connection claims for a 
sinus disability, an eye disability, hearing loss, a neck and 
throat disability, a lung disability, headaches, a stomach 
disability and a heart disability; however, given the facts 
of this case a VA examination is not required.  VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that a sinus disability, an eye disability, 
hearing loss, a neck and throat disability, a lung 
disability, headaches, a stomach disability and a heart 
disability may be associated with service.  The Board finds 
that the evidence does not reflect competent evidence showing 
a nexus between service and the Veteran's claimed 
disabilities.  Thus, the evidence does not warrant the 
conclusion that a remand for an examination and/or opinion is 
necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  
Again, the post-service treatment records provide no basis to 
grant the claims.  

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of the 
Veteran's claims hinge on what occurred, or more precisely 
what did not occur, during service.  In the absence of 
evidence of an in-service disease or injury, referral of this 
case to obtain an examination and/or an opinion as to the 
etiology of the Veteran's claimed disabilities would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  The holding in 
Charles was clearly predicated on the existence of evidence 
of both in-service incurrence and of a current diagnosis.  
Simply stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would not shed any additional light on the matters 
at issue.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 
38 U.S.C.A. § 5103A(a)(2) (West 2002).

Because the evidence of record is sufficient to make a 
decision on the claims, VA is not required to provide the 
Veteran with a medical examination absent a showing by the 
Veteran of a causal connection between the claimed 
disabilities and service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  Such is not present in this case.  

In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case.  No further 
assistance to the Veteran with the development of evidence is 
required and the evidence of record provides sufficient 
information to adequately evaluate the claims.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for a sinus disability is denied.

Service connection for an eye disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a neck and throat disability is 
denied.

Service connection for a lung disability is denied.

Service connection for headaches is denied.

Service connection for a stomach disability is denied.



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


